Citation Nr: 0327826	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a chronic testicular disability.

2.  Entitlement to service connection for prostate and 
testicular cancer with impotence secondary to a chronic 
testicular disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



REMAND

The veteran served on active duty from November 1936 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Seattle, Washington.  The Board previously reviewed this 
matter in January 2000, at which time, the Board remanded for 
further evidentiary development, specifically, obtaining VA 
treatment records from 1992 onward.  Review of the file 
demonstrates that the requested development was completed; 
however, the enactment of new laws since the remand 
necessitates additional development.  

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
this case, the RO sent the veteran two notification letters 
relating to the VCAA.  Neither of these letters indicates 
what, if any, responsibility falls on the VA in developing 
the veteran's claims.  The RO's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA compels remand.

The Board further notes that the veteran identified two other 
medical providers with pertinent treatment records:  R.B., 
M.D. and J.D., M.D.  The RO made one request for the records 
in July 1996; review of the file indicates that these records 
were never received or associated with the veteran's file.  
In the Statement of the Case dated in February 1999, the RO 
informed the veteran that an effort was made to obtain these 
records, but no response was received from either provider.  
The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)).  If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, and 
such notification shall:  (a) identify the records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim (38 U.S.C.A. § 5103A(b)(2)).  In 
the instant case, the RO has not complied with these 
provisions by advising the veteran what, if any, additional 
steps the RO would take to obtain the identified records.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Request and obtain any records 
indicated by the appellant that have not 
already been associated with the claims 
file.  Based on the current record, this 
would include at a minimum the records 
from R.B., M.D., from January 1994 to 
present and J.D., M.D., from January 
1991 to present.

3.  If, after reviewing the records 
identified in paragraph 2, the RO deems 
a physical examination is warranted, 
then, the veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any chronic testicular 
disabilities.  All indicated studies 
must be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service and VA medical 
records, the provider should express 
opinions as to the following:

(a)	What is the nature, etiology and 
diagnosis of any chronic testicular 
disability present during service or 
within one year of service;

(b)	What is the etiology and correct 
diagnosis of any current testicular 
disability; and

(c)	What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current testicular disability, if any, 
and any in-service disorders or 
injuries.

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should again 
review the record.  The RO should take 
the appropriate steps to comply with the 
VCAA, to include notifying the veteran 
and his representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

5.  The RO must review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should review any requested opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand.  If any development is 
incomplete, or if the requested 
examinations do not include all test 
reports, special studies, or any 
requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




